Texas Department of Family
                                                                            and Protective s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 9, 2015

                                       No. 04-14-00922-CV

                                       John E. RODARTE,
                                            Appellant

                                                 v.

          TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICE,
                                Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-12625
                         Honorable Antonia Arteaga, Judge Presiding

                                          ORDER
        Texas Rule of Appellate Procedure 21.5(d) specifies the contents of a notice of appeal in
a civil case. TEX. R. APP. P. 21.5(d). On December 29, 2014, John E. Rodarte Sr. filed a
document in this court that might be construed as expressing Rodarte’s desire to appeal.
However, the document fails to comply with Texas Rule of Appellate Procedure 25.1(d) and is
therefore defective. See id. Accordingly, Rodarte is ORDERED to file a notice of appeal that
complies with Rule 25.1(d) no later than 30 days from the date of this order. See TEX. R. APP.
P. 37.1. In the event Rodarte fails to comply with this order, this appeal will be dismissed. See id.



                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court